                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

     KENNETH HAMILTON,

                 Plaintiff,

          v.                                                 Case No. 18-cv-172-JPG

     BLAKE WOODS, ALFONSO DAVID,
     TAMMY PITTAYATHIKHAN, K. SEIP,
     JEFFREY DENNISON, DEBBIE KNAUER,
     NURSE TERRY, and KAREN SMOOT,

                 Defendants.

                               MEMORANDUM AND ORDER

        This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

49) of Magistrate Judge Gilbert C. Sison recommending that the Court grant the motion for

summary judgment filed by defendants Alfonso David and Tammy Pittayathikhan (Doc. 38) and

dismiss plaintiff Kenneth Hamilton’s claims against them for failure to exhaust administrative

remedies. Hamilton has objected to the Report (Doc. 50).

I.      Report Review Standard

        The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

II.     Report and Objections

        This case arose after Hamilton, an inmate housed at the Shawnee Correctional Center
(“Shawnee”), became dissatisfied with the treatment Dr. David and Nurse Practitioner

Pittayathikhan provided for his foot problems. David and Pittayathikhan ask the Court to

dismiss Hamilton’s claims against them because he failed to exhaust his administrative remedies.

Specifically, they argue that his grievances did not complain about David and the grievances

about Pittayathikhan were not exhausted.

       A.      Defendant David

       In the Report, Magistrate Judge Sison reviewed the arguably relevant grievances

Hamilton filed and found that none mentioned or described David sufficiently to put David or

the institution on notice that Hamilton was complaining about the treatment David provided for

Hamilton’s foot. Hamilton objects, arguing that David was mentioned in an earlier missing

grievance and that he was mentioned throughout the “entire claim.”

       In order to exhaust administrative remedies, an inmate must follow all the rules

governing filing and prosecution of a claim. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th

Cir. 2002). The Illinois Administrative Code requires a grievant to state “the name of each

person who is the subject of or who is otherwise involved in the complaint” or, if the inmate does

not know the name, “as much descriptive information about the individual as possible.” 20 Ill.

Admin. Code § 504.810(c). The purpose of this requirement is to “alert[] the state and invit[e]

corrective action.” See Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011).

       The Court has reviewed all of the relevant grievances and does not find David’s name,

description, or any reference to any treatment he provided to Hamilton that would have put the

institution on notice that Hamilton believed David did anything wrong. Instead, Hamilton’s

grievances specifically named other health care providers he believed treated him inadequately,

and associated his medical complaints with those specific named providers. This left nothing

                                                2
from which the institution could infer another provider was involved. Because Hamilton did not

include David in his grievances by name, description, or by reference, he has not exhausted his

administrative remedies with respect to David.

       To the extent Hamilton believes David, as the head doctor at Shawnee, is responsible for

the conduct of those who serve under him, he is wrong. The doctrine of respondeat superior

cannot be used to impose liability under 42 U.S.C. § 1983 on a supervisor for a subordinate’s

unconstitutional actions. Lanigan v. Village of E. Hazel Crest, 110 F.3d 467, 477 (7th Cir.

1997). Thus, a grievance about David’s subordinates’ conduct would not have alerted the

prison of a complaint about David.

       B.      Defendant Pittayathikhan

       In the Report, Magistrate Judge Sison found that Hamilton failed to appeal the emergency

grievances that complained of Pittayathikhan’s treatment (grievances dated June 20 and October

16, 2017). In both of those situations, the Chief Administrative Officer (“CAO”) of Shawnee

declined to consider the grievance on an emergency basis and informed Hamilton he could refile

it as a normal grievance. Instead Hamilton appealed directly to the Administrative Review

Board (“ARB”), which rejected both appeals because the issue had not been reviewed at the

prison level. Magistrate Judge Sison implicitly held that in order to exhaust a putative

emergency grievance that the CAO declined to treat as an emergency, the inmate must refile it as

a normal grievance and exhaust those remedies. Hamilton objects, stating that nothing in the

Illinois Administrative Code prevents him from appealing to the CAO’s decision not to treat a

grievance as an emergency.

       Magistrate Judge Sison is correct. After the 2017 changes to the prison grievance

regulations, in order to exhaust administrative remedies, the inmate must use the “available”

                                                 3
avenue of pursuing a rejected emergency grievance as a normal grievance. Smith v. Asselmeier,

762 F. App’x 342, 344 (7th Cir. 2019) (citing Woodford v. Ngo, 548 U.S. 81, 85 (2006)). As

long as that avenue is available to him and he has not taken it, he has not exhausted his remedies.

Id. Thus, Hamilton failed to exhaust his available remedies by failing to refile his putative

emergency grievances as a normal grievance.

       In the Report, Magistrate Judge Sison further found that Hamilton’s August 23, 2017,

grievance, which resubmitted his May 9, 2017, grievance, did not exhaust Hamilton’s remedies.

He noted that, although Hamilton filed an appeal of an adverse CAO response with the ARB on

November 28, 2017, he did so more than 30 days after the CAO’s September 25, 2017, decision.

The ARB rejected it as untimely. Magistrate Judge Sison rejected Hamilton’s position that he

did not receive the CAO’s decision within 30 days due to his October 26, 2017, transfer to

Centralia Correctional Center (“Centralia”). Magistrate Judge Sison noted that Hamilton’s

transfer did not occur until after the 30-day appeal deadline, so the transfer could not have

caused any delay in his receiving the decision. Hamilton insists he did not receive the CAO’s

response until he had arrived at Centralia.

       As noted above, in order to exhaust administrative remedies, an inmate must follow all

the rules governing filing and prosecution of a claim, including time limits. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). If the state rejects a filing as too late, then

the inmate has not properly invoked his administrative remedies. Id. The ARB rejected

Hamilton’s appeal as untimely, so he had not exhausted his remedies.

       This raises the question, though, whether an appeal was actually available to Hamilton if

he was prevented from filing it in a timely manner by the delay in receiving the CAO’s response.

He could not have appealed within 30 days if he did not receive the CAO’s decision within 30

                                                 4
days. Pittayathikhan did not address Hamilton’s contention that he did not receive the response

until he reached Centralia, which was more than 30 days after the CAO’s decision.

Pittayathikhan has therefore failed to establish that there was a remedy available to Hamilton that

he failed to exhaust. For this reason, the Court will reject this portion of the Report and will

allow Hamilton’s claim against Pittayathikhan to move forward.

III.       Conclusion

           Accordingly, the Court hereby:

       •   ADOPTS in part and REJECTS in part the Report (Doc. 49);

       •   SUSTAINS in part and OVERRULES in part Hamilton’s objections (Doc. 50);

       •   GRANTS in part and DENIES in part the defendants’ motion for summary judgment
           asserting the failure to exhaust administrative remedies (Doc. 38). The Court GRANTS
           the motion as to defendant David and DISMISSES without prejudice all claims in this
           case against David for failure to exhaust administrative remedies. David is terminated
           from this case. The Court DENIES the motion as to defendant Pittayathikhan; and

       •   DIRECTS the Clerk of Court to enter judgment accordingly at the close of the case.

IT IS SO ORDERED.
DATED: November 26, 2019

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                  5
